Exhibit 10.5
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
AMENDED AND RESTATED MASTER SERVICES AGREEMENT
This Master Services Agreement, dated as of June 29, 2009 (the “Effective
Date”), is between Cadila Pharmaceuticals Limited, a company incorporated under
the laws of India having its registered office at “Cadila Corporate Campus,
Sarkhej — Dholka Road, Bhat, Ahmedabad-382210, Gujarat, India (“Cadila”), and
Novavax, Inc., a Delaware corporation having its principal place of business at
9920 Belward Campus Drive, Rockville, Maryland, 20850, United States
(“Novavax”).
1. Description of Services.
     1.1 General. This Master Services Agreement contemplates that Novavax may
request various services from Cadila from time to time in the areas of biologics
research, preclinical development, clinical development, process development and
manufacturing scale up and general manufacturing related services in India, and
that the provision of such periodic services by Cadila shall be governed by this
Agreement.
     1.2 Project Plans.
Novavax shall request services from Cadila by means of one or more written
Services Requests, which shall set forth a description of the desired services,
timeline for completion, and any other information that Novavax believes is
relevant to the requested services. Novavax and Cadila will confer as necessary
for Cadila to understand the details of the requested services. Cadila shall
promptly respond to Novavax with a Project Estimate that sets forth an estimated
cost and timeline for the requested services. Novavax has visited the Cadila
Campus in Ahmedabad, completed its desired due diligence of Cadila personnel and
facilities, and determined that Cadila is capable of performing the desired
services at the required level of performance. Novavax may request minor changes
to the performance of each project by Cadila from time to time. Novavax may also
consider other service providers for the desired services. Novavax will remit
the initial Services Request within sixty (60) days of execution of this
Agreement. The Project Plans as may be approved by the parties will be attached
hereto as Exhibit A (Project Plans) forming part of this Agreement within sixty
(60) days of Cadila’s receipt of the initial Service Request.
Novavax shall issue Services Requests to Cadila and Cadila shall then promptly
prepare a detailed draft Project Plan that describes the services, cost and
payment schedule based on fully loaded actual costs (including escalated costs,
if any) plus [* * *], timelines, primary contacts, scheduled teleconferences and
meetings, and deliverables. Novavax and Cadila will then work together to
finalize the Project Plan for approval and final agreement by both the parties.
In addition, if the services require the use of tangible research materials
(e.g., biological or chemical material) provided by Novavax, the Project Plan
shall contain a description of such materials, delivery arrangements, timelines,
and special treatment instructions (if any). Each Project Plan shall become
effective after execution by both parties. The services described in each
executed

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Project Plan shall be defined as “Services” under this Agreement. Each Project
Plan shall constitute an addendum to this Agreement, and shall therefore be
governed by and incorporated into the terms of this Agreement.
Cadila will assign a qualified Project Manager to each Project Plan who shall be
named in the Project Plan. The Project Manager will coordinate performance of
the Project Plan and all communication between Cadila and Novavax regarding the
Project Plan.
2. Performance by Cadila.
Cadila shall diligently perform the Services according to the applicable Project
Plan using commercially reasonable efforts. Novavax shall timely provide Cadila
with any materials specified in the applicable Project Plan and shall timely
furnish Cadila with any information or additional materials as reasonably
requested by Cadila for the performance of the Services. Cadila shall not be
responsible for any delays caused by Novavax. If Novavax delays a Project Plan
or desires to reschedule a Project Plan, Cadila will use good faith efforts to
accommodate the needs of Novavax, but makes no commitment to commence or
complete the Services under the Project Plan on the original schedule. Cadila
shall conduct the Services in a professional manner consistent with applicable
industry standards and consistent with all applicable Indian laws and
regulations and United States federal Food and Drug Administration regulations,
including Good Laboratory Practices (GLP), Good Manufacturing Practices
(GMP) and Good Clinical Practices (GCP).
3. Records and Reports.
Cadila shall prepare and maintain complete and accurate records containing all
results generated by Cadila in the performance of the Services (the “Project
Results”). Cadila shall meet with Novavax by teleconference and furnish Novavax
with interim reports of the Project Results periodically as provided in the
applicable Project Plan, or as otherwise agreed by the parties. After the
Services are completed under a Project Plan, Cadila shall provide Novavax with a
final report on the Project Results in accordance with the requirements of the
applicable Project Plan.
4. Payment by Novavax; Guaranty of Services.
Novavax shall pay to Cadila the costs of the Services in accordance with the
fees on the schedule set forth in the applicable Project Plan. All amounts shall
be due and payable within thirty (30) days after invoice by Cadila. All payments
shall be made in US dollars unless otherwise agreed by the parties. If the
actual costs of the Services under a Project Plan exceed the estimated costs as
included in the Project Plan, then Novavax shall pay the actual costs; provided,
however, that Cadila shall not incur nor invoice any costs in excess of [* * *]
of the estimated cost in the Project Plan without the prior written consent of
Novavax. If any amount payable under this Agreement is not paid when due and
payable, Cadila reserves the right, without prejudice to its other rights and
remedies, to charge interest on such amount at the rate of [* * *] per annum. In

2



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
addition, Cadila may suspend its performance of the Services under all Project
Plans if any amounts due and payable by Novavax have not been timely paid.
It is the intent of the parties that, during the first three years of the term
of this Agreement (the “Services Period”), Novavax will have engaged Cadila to
perform Services hereunder that will in the aggregate equal $2.0 million in fees
paid to Cadila. If, at the end of the Services Period, the Services Amount
(defined below) does not equal or exceed $2.0 million, then Novavax shall pay
Cadila an amount (the “Final Amount”) equal to the sum of (a) the portion of the
Shortfall Amount that is less than or equal to $2.0 million, plus (b) the
product of fifty percent (50%) times the portion, if any, of the Shortfall
Amount that exceeds $2.0 million. For purposes of this Section 4 and
Section 9.2, “Services Amount” equals the sum of (A) the amounts paid under all
Project Plans, and (B) amounts to be paid under executed Project Plans if the
Services under such Project Plans are completed as provided therein, and (C) any
amounts that would have been paid for services under a reasonable Service
Request provided to Cadila under this Agreement, which Service Request
(i) concerns legitimate products or projects within Novavax’s scope of its own
business and (ii) involves services that Cadila is reasonably able to provide
within its scope of resources and expertise, but for the fact that Cadila
exercised its right not to prepare a Project Estimate or agree to a Project Plan
reasonably offered to Cadila by Novavax containing terms substantially
consistent with those contained in Cadila’s Project Estimate therefor (which
amounts shall be reasonably determined based on amounts that would be reasonably
charged for such services had Cadila actually provided a Project Estimate and
the parties had entered into a Project Plan therefor); and “Shortfall Amount”
equals the difference between $2.0 million and the Services Amount.
5. Ownership of Work Product.
     5.1 Disclosures. Cadila will promptly notify Novavax of any invention,
discovery, improvement, formula, know-how, design, process or technique, whether
patentable or not, which is conceived or reduced to practice by Cadila in the
course of Cadila’s performance of Services.
     5.2 Novavax Ownership. Except as set forth in Section 5.3, Novavax shall
have sole ownership of all right, title, and interest in and to all (a) Project
Results, and (b) inventions, discoveries, improvements, formulas, know-how,
designs, processes and techniques, whether or not patentable, patent rights,
copyrights, and any other intellectual property rights (all the foregoing,
collectively, “IP Rights”) directed or specific to Novavax’s VLP vaccines,
Novavax’s VLP platform or the particular products or programs of Novavax
described in the Project Plan (“Novavax Technology”) conceived or reduced to
practice by Cadila in the course of performance of the Services, and (c) IP
Rights directed or specific to Novavax Technology conceived or reduced to
practice jointly by Cadila and Novavax in the course of performance of the
Services (collectively, the “Novavax IP Rights”). Cadila hereby assigns,
transfers, and conveys to Novavax all right, title, and interest in the Novavax
IP Rights (subject, as applicable, to the license granted by Novavax to the
joint venture to be formed under the Amended and Restated Joint Venture
Agreement dated June 29, 2009, as may be amended from time to time, between
Novavax and Cadila). Cadila further agrees to execute any documents and

3



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
to provide Novavax with any other assistance that is reasonably necessary for
Novavax to perfect and enjoy its rights under this Section.
     5.3 Cadila Ownership; Non-Exclusive License. Novavax acknowledges that, in
the course of providing Services, Cadila (solely or jointly with Novavax) may
conceive of, or reduce to practice, IP Rights in the course of performance of
the Services that are not directed to or specific to the Novavax Technology,
including, without limitation, any improvements to Cadila’s existing
technologies or capabilities (collectively, “Cadila IP Rights”). Therefore,
notwithstanding the provisions of Section 5.2, Cadila shall have sole ownership
of all Cadila IP Rights. Novavax hereby assigns, transfers, and conveys to
Cadila all right, title, and interest in Cadila IP Rights. Novavax further
agrees to execute any documents and to provide Cadila with any other assistance
that is reasonably necessary for Cadila to perfect and enjoy its rights under
this Section. Cadila hereby grants to Novavax a fully paid, nonexclusive right
and license to use any Cadila IP Rights in connection with the research,
development, manufacture and sale of Novavax vaccine products anywhere in the
world. Except as expressly provided herein, Cadila retains all of its rights,
title and interest in, to and under its intellectual property, technology and
other assets, and no transfer of ownership or license is provided hereunder with
respect thereto (by implication or otherwise), except as expressly provided for
herein.
6. Confidential Information.
     6.1 “Confidential Information” means any confidential or proprietary
information furnished by one party (the “Disclosing Party”) to the other party
(the “Receiving Party”) in connection with any Services Request or Project Plan
or otherwise in connection with the performance of Services hereunder, any
information within the Project Results and any Novavax IP Rights and any Cadila
Improvements and Cadila IP Rights. All information within the Project Results,
other than Cadila Improvements and Cadila IP Rights, shall be the Confidential
Information of Novavax and Novavax shall be deemed the Disclosing Party with
respect to such information. All information relating to Cadila Improvements and
Cadila IP Rights shall be the Confidential Information of Cadila and Cadila
shall be deemed the Disclosing Party with respect to such information. Such
Confidential Information may include, without limitation, trade secrets,
know-how, inventions, product or technical data or specifications, testing
methods, and research and development activities and results.
     6.2 Restrictions. During the term of this Agreement and thereafter for a
period of ten (10) years, the Receiving Party shall (i) maintain all
Confidential Information in strict confidence, except that the Receiving Party
may disclose or permit the disclosure of any Confidential Information to its
directors, officers, employees, consultants, and advisors who are obligated to
maintain the confidential nature of such Confidential Information and who need
to know such Confidential Information for the purposes of this Agreement;
(ii) use all Confidential Information solely for the purposes of this Agreement
(or any other agreements entered into by the parties); and (iii) allow its
directors, officers, employees, consultants, and advisors to reproduce the
Confidential Information only to the extent necessary to fulfill the purposes of
this Agreement, with all such reproductions being considered Confidential
Information.

4



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     6.3 Exceptions. The obligations of the Receiving Party under Section 6.2
above shall not apply to the extent that the Receiving Party can demonstrate by
written records that certain Confidential Information (i) was in the public
domain prior to the time of its disclosure under this Agreement; (ii) entered
the public domain after the time of its disclosure under this Agreement through
means other than an unauthorized disclosure resulting from an act or omission by
the Receiving Party; (iii) was independently developed or discovered by the
Receiving Party without use of the Confidential Information; or (iv) is or was
disclosed to the Receiving Party at any time, whether prior to or after the time
of its disclosure under this Agreement, by a third party having no fiduciary
relationship with the Disclosing Party and having no obligation of
confidentiality with respect to such Confidential Information. The parties shall
be permitted to disclose Confidential Information if such information is
required to be disclosed to comply with applicable laws or regulations, or with
a court or administrative order, provided that the Disclosing Party receives
reasonable prior written notice of such disclosure and the party who wishes to
disclose the Confidential Information under this provision shall have cooperated
with the Disclosing Party to seek to avoid or limit the disclosure or to obtain
confidential treatment of its disclosure.
     6.4 Ownership and Return. The Receiving Party acknowledges that the
Disclosing Party (or any third party entrusting its own information to the
Disclosing Party) claims ownership of its Confidential Information in the
possession of the Receiving Party. Upon the expiration or termination of this
Agreement, or earlier at the request of the Disclosing Party, the Receiving
Party shall return to the Disclosing Party all originals, copies, and summaries
of documents, materials, and other tangible manifestations of Confidential
Information in the possession or control of the Receiving Party (unless and to
the extent continued use thereof is expressly authorized by another agreement
entered into by the parties), except that the Receiving Party may retain one
copy of the Confidential Information in the possession of its legal counsel
solely for the purpose of monitoring its obligations under this Agreement.
7. Proprietary Materials.
     7.1 “Proprietary Materials” shall mean any tangible chemical, biological,
or physical research materials furnished by Novavax to Cadila in connection with
this Agreement. Proprietary Materials shall also include other materials derived
by Cadila in the performance of Services hereunder from the original materials,
including without limitation any progeny derived from a cell line and substances
routinely purified from any source material included in the original materials.
Except as expressly provided herein, Novavax retains all of its rights, title
and interest in, to and under the Proprietary Materials, and no transfer of
ownership or license is provided hereunder with respect thereto (by implication
or otherwise), except as expressly provided for herein.
     7.2 Limited Use. Cadila shall (and shall have the right to) use Proprietary
Materials solely for the purpose of providing the Services as requested by
Novavax.

5



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     7.3 Limited Disposition. Cadila shall not transfer or distribute any
Proprietary Materials to any third party without the prior written consent of
Novavax.
     7.4 Return of Proprietary Materials. Upon the termination of this
Agreement, or earlier at the request of Novavax, Cadila shall at the instruction
of Novavax either destroy or return any unused Proprietary Materials that remain
in its possession. If materials are destroyed, Cadila shall provide Novavax with
a certificate of an officer of Cadila as to such destruction.
     7.5 Cadila represents and warrants that it will follow any reasonable
instructions, directions, or protocols from Novavax regarding the Proprietary
Materials specified by Novavax in any Project Plan hereunder and Cadila will not
administer or allow or facilitate administration of any such Proprietary
Materials to any human unless expressly directed or permitted to do so
(including in any Project Plan).
8. Term and Termination.
     8.1 Term. This Agreement shall commence on the Effective Date and shall
remain in effect for a period of five (5) years, unless earlier terminated as
provided in this Article.
     8.2 Termination for Breach. In the event that either party commits a
material breach of its obligations under this Agreement and fails to cure that
breach within thirty (30) days after receiving written notice thereof (which
notice must contain a reasonably detailed description of the alleged breach with
appropriate supporting documentation), the other party may terminate this
Agreement effectively immediately without additional notice. If Novavax
terminates this Agreement for breach by Cadila, then Novavax’ obligation to pay
the Final Amount shall also terminate. To the extent that Cadila disagrees with
Novavax’s position that Cadila is in breach or did not adequately cure such
breach, then the dispute resolution provisions of Sections 9.6 and 9.7 will
apply to resolutions of that disagreement to determine whether or not Novavax
has a right to terminate under this Section 8.2.
     8.3 Voluntary Termination of this Agreement. After the third anniversary of
this Agreement, either party may terminate this Agreement for any reason upon
ninety (90) days written notice to the other party; provided, however, that if
Novavax terminates this Agreement before the end of the Services Period, then
the effective date of the termination shall be considered the end of the
Services Period and Novavax shall pay any Final Amount that may be due.
     8.4 Effect of Termination. Any termination of this Agreement shall trigger
a termination of any ongoing Services and Project Plans, unless the parties
specifically provide otherwise. In the event of termination of this Agreement,
Cadila shall, to the extent practicable, immediately cease work on all Project
Plans and use reasonable efforts to wind down the services thereunder as cost
effectively as possible, unless otherwise instructed by Novavax. Cadila shall
send a final invoice to Novavax for work performed and for any non-cancellable
or non-refundable commitments. Cadila shall use commercially reasonable efforts
to mitigate costs. After Cadila receives the full final payment, Cadila will
transfer to Novavax the Project

6



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Results as of the termination date, but Cadila shall have no obligation to
deliver a final report or to organize, interpret, or analyze any of the Project
Results if such work is not already completed.
     8.5 Survival. The following provisions shall survive the expiration or
termination of this Agreement: Articles 5, 6, and 7; Sections 9.6, 9.7, 9.8,
9.9, and 9.10.
     8.6 Termination of Project Plans. Novavax may terminate one or more Project
Plans, rather than the entire Agreement, upon ninety (90) days written notice to
Cadila. In such event, (a) any unpaid amounts under such Project Plan shall be
excluded from calculation of the Final Amount under Section 4 (i.e., no such
unpaid amounts shall be subtracted from the $5.5 million in calculating the
Final Amount), and (b) Cadila will use reasonable efforts to wind down the
Services under the Project Plan(s) that were terminated as cost-effectively as
possible unless otherwise instructed by Novavax. Cadila shall send a final
invoice to Novavax for work performed and for any non-cancellable or
non-refundable commitments. Cadila shall use commercially reasonable efforts to
mitigate costs. After Cadila receives the full final payment, Cadila will
transfer to Novavax the Project Results as of the termination date, but Cadila
shall have no obligation to deliver a final report or to organize, interpret, or
analyze any of the Project Results if such work is not already completed.
9. Miscellaneous.
     9.1 Independent Contractor. For the purposes of this Agreement, each party
is an independent contractor and not an agent or employee of the other party.
This Agreement shall not be deemed to create a joint venture or partnership
between the parties. Neither party shall have authority to make any statements,
representations, or commitments of any kind, or to take any action which shall
be binding on the other party, except as may be explicitly provided for in this
Agreement or authorized in writing by the other party.
     9.2 Force Majeure. Neither party will be responsible for delays or failures
in performance resulting from causes beyond the reasonable control of such party
(except for any delay or failure to pay amounts due hereunder), including
without limitation fire, explosion, flood, war, strike, or riot, provided that
the nonperforming party uses commercially reasonable efforts to avoid or remove
such causes of nonperformance and continues performance under this Agreement
with reasonable dispatch whenever such causes are removed. Either party shall
have the right to immediately terminate this Agreement should such force majeure
event continue for more than ninety (90) days. If, at the time of such a
termination, the Services Amount (defined in Section 4) does not equal or exceed
a pro rata portion of $5.5 million (taking into consideration the time between
the effective date of this Agreement and such termination versus the three year
Service Period (the “Pro Rata Amount”)) plus $2.0 million, then Novavax shall
pay Cadila an amount (the “FM Final Amount”) equal to the sum of (a) the portion
of the FM Shortfall Amount that is less than or equal to $2.0 million, plus
(b) the product of fifty percent (50%) times the portion, if any, of the FM
Shortfall Amount that exceeds $2.0 million. For purposes of this

7



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Section 9.2, “FM Shortfall Amount” equals the difference between the Pro Rata
Amount and the Services Amount.
     9.3 Headings. All headings are for convenience only and shall not affect
the meaning of any provision of this Agreement.
     9.4 Assignment. This Agreement may not be assigned by either party without
the prior written consent of the other party, except that a party may assign
this Agreement to an affiliate or to a successor in connection with the merger,
consolidation, or sale of all or substantially all of its assets or that portion
of its business to which this Agreement relates.
     9.5 Amendment. This Agreement may be amended, supplemented, or otherwise
modified only by means of a written instrument signed by authorized
representatives of both parties. Any waiver of any rights or failure to act in a
specific instance shall relate only to such instance and shall not be construed
as an agreement to waive any rights or fail to act in any other instance,
whether or not similar.
     9.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of India, irrespective of any conflicts of law
principles. The U.N. Convention on the Sale of Goods shall not apply to this
Agreement.
     9.7 Arbitration. The parties recognize that disputes as to certain matters
may from time to time arise during the course of performance of this Agreement.
It is the objective of the parties to establish procedures to facilitate the
resolution of disputes arising under this Agreement in an expedient manner by
mutual cooperation and without resort to litigation.
     (a) The parties will refer any dispute, controversy or claim under, arising
out of or relating to the validity, construction, enforceability or performance
of this Agreement to the most senior management of each party who will attempt
in good faith to resolve the dispute.
     (b) After senior management of the parties have attempted in good faith to
resolve the dispute, and resolution is not obtained within thirty (30) days of
either’s party’s referral of such dispute to senior management, either party may
initiate resolution of any dispute, controversy or claim only by final binding
arbitration administered by the International Chamber of Commerce (“ICC”) and in
accordance with the provisions of the ICC Rules of Arbitration (or such other
reputable arbitration organization as the parties may mutually agree in
writing). Any such arbitration will be conducted in Singapore, in the English
language.
     (c) Notwithstanding anything to the contrary in this Section 9.7, either
party has the right to seek temporary injunctive relief or any other equitable
remedy (collectively, the “Equitable Claims”) in any court of competent
jurisdiction as may be available to such party under the laws applicable to such
jurisdiction.

8



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     (d) The arbitration will be presided over by one arbitrator mutually agreed
to by the parties. If the parties are unable to agree to a single arbitrator,
then there will be three arbitrators, one chosen by Cadila, one chosen by
Novavax and the third chosen by the first two arbitrators..
     (e) The substantive laws of India will govern the resolution of all
disputes, controversies and claims under, arising out of or relating to the
validity, construction, enforceability or performance of this agreement and any
related remedies.
     (f) Each party will abide by any arbitral award rendered pursuant to this
Section 9.7. If a party resists enforcement of an arbitral award, any costs,
fees or taxes incident to enforcement will be charged against that party to the
extent permitted by law. Each part will bear its own legal fees for arbitration,
and the arbitrator(s) will assess their costs, fees and expenses against the
party losing the arbitration.
     9.8 Notices. Any notices required or permitted under this Agreement shall
be in writing, shall specifically refer to this Agreement, and shall be sent by
recognized international overnight courier, confirmed facsimile transmission, or
confirmed electronic mail. All notices under this Agreement shall be deemed
effective upon receipt. The parties will designate their respective contact
information below, which information is subject to change immediately upon
written notice to the other party in the manner provided in this Section.
     9.9 Indemnification; Insurance.
Cadila shall indemnify, defend, and hold harmless Novavax and its affiliates,
directors, officers, employees, and agents against any and all losses, costs,
expenses, and damages, including but not limited to reasonable attorneys fees
and costs of investigation, arising out of any third party suit, action or
proceeding and attributable to the negligence or willful misconduct of Cadila or
arising out of Cadila’s failure to perform the Services in compliance with the
terms and conditions of this Agreement.
Novavax shall indemnify, defend, and hold harmless Cadila and its affiliates,
directors, officers, employees, and agents against any and all losses, costs,
expenses, and damages, including but not limited to reasonable attorneys fees
and costs of investigation, arising out of any third party suit, action or
proceeding and attributable to the negligence or willful misconduct of Novavax
in connection with its obligations under this Agreement or to the use,
development, manufacture or commercialization by or for Novavax or any licensee
of any Novavax IP Rights, or any products or services utilizing or covered by
the same.
Any party seeking indemnification under this Agreement shall provide prompt
written notice to the indemnifying party identifying the claim or potential
claim giving rise to the indemnification; provided that failure to provide such
notice shall not remove the obligation to indemnify unless and to the extent
such failure prejudices the indemnifying party. The indemnifying party shall
have the right to assume the defense of any claims that are the subject of
indemnification at its expense, provided that if there are defenses available to
the indemnified party in conflict with the

9



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
indemnifying party’s defense, then the indemnified party may retain its own
counsel at the indemnifying party’s expense. No party shall settle or compromise
any claim for which indemnification has been requested without the prior
approval of the other party.
Each party shall secure and maintain in full force and effect throughout the
performance of each Project Plan policies of general liability, product
liability and other insurance having policy limits, deductibles and other terms
appropriate to the conduct of the Services and the party’s business and to cover
the liability that could arise under this Agreement and this Section 9.9
specifically.
     9.10 Warranties.
Each of Cadila and Novavax represents and warrants that (a) they each shall use
commercially reasonable efforts to perform their respective obligations under
this Agreement, and (b) the execution, delivery and performance of this
Agreement has been duly authorized and, upon execution and delivery, will be
enforceable against Cadila or Novavax, as the case may be, in accordance with
the terms and conditions of this Agreement. Moreover, Cadila will comply with
all applicable Indian laws and regulations and the United States Federal Food,
Drug and Cosmetic Act and the regulations promulgated thereunder, including GLP,
GMP and GCP, in its performance of Services hereunder.
Novavax represents and warrants that the execution, delivery and performance of
this Agreement has been duly authorized and, upon execution and delivery, will
be enforceable against Novavax in accordance with its terms.
Except as expressly set forth herein, NEITHER PARTY MAKES ANY OTHER
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF ANY KIND INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR PARTICULAR PURPOSE, OR
ANY WARRANTIES WITH RESPECT TO THE SERVICES PROVIDED PURSUANT TO THIS AGREEMENT.
     9.11 Limitation of Liability. In no event shall either party, including its
employees, agents, or representatives, be liable for any consequential,
incidental, special, exemplary, or punitive damages, including any loss of
profit, business, or goodwill. This limitation shall apply regardless of whether
such liability arises from a claim based upon contract, warranty, tort, or any
other theory of liability (including negligence).
     9.12 Severability. In the event that any provision of this Agreement shall
be held invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect any other provision of this Agreement, and the
parties shall negotiate in good faith to modify the Agreement to preserve (to
the extent possible) their original intent.
     9.13 Integration. This Agreement, the Project Plans and all Exhibits
attached hereto constitutes the entire agreement between the parties with
respect to its subject matter and supersedes all prior agreements or
understandings between the parties relating to its subject matter.

10



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     9.14 Use of Names. Neither party shall use the name of the other party or
the names of the employees of the other party in any advertising or sales
promotional material or in any publication without the prior written permission
of such party.

11



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

                 
 
                NOVAVAX, INC.   CADILA PHARMACEUTICALS LIMITED    
 
               
By:
  /s/ Rahul Singhvi   By:   /s/ Rajiv I. Modi    
Name:
 
 
Dr. Rahul Singhvi   Name:  
 
Dr. Rajiv I. Modi    
Title:
  President and CEO   Title:   Managing Director    

[Signature Page to Amended and Restated Master Services Agreement]

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
EXHIBIT A
PROJECT PLANS
[Project Plans, upon approval by the parties as set forth in Section 1.2, will
be attached hereto as Exhibit A documents and become incorporated into the
Agreement]

 